PER CURIAM.
Appellants file a timely appeal from a final decree entered by the chancellor below in favor of appellees.
The trial judge heard all of the evidence, which was conflicting, and resolved such conflicts against the appellants.
*778We have carefully read the record on appeal and studied the respective briefs of the parties and find that there is competent, substantial evidence which accords with logic and reason to support the final decree appealed. Under these circumstances the final decree must be
Affirmed.
HOBSON, Acting C. J., and PIERCE and MANN, TT., concur.